229 F.2d 790
97 U.S.App.D.C. 216
In re ADOPTION OF A MINOR.
No. 12851.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 30, 1956.Decided Feb. 9, 1956.

Mr. Bartholomew B. Coyne, Washington, D.C., for appellant.
Mr. S. Churchill Elmore, Washington, D.C., for appellee.
Before WILBUR K. MILLER, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an adoption case.  The District Court, after hearing, entered findings of fact and concluded that it would be in the best interests of the minor if the petition for adoption were granted, over the objection of the child's natural father.  Accordingly, it entered judgment authorizing the adoption.  We find no error.


2
Affirmed.